       Case 6:19-cv-00394-ADA-JCM Document 25 Filed 09/27/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

TIFFANY BISSELL,

Plaintiff,
                                                      Case No. 6:19-cv-00394-ADA-JCM
        v.

BANK OF AMERICA, N.A., and                                Honorable Judge Alan D. Albright
TRANSUNION, LLC

Defendants.

                                      NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that TIFFANY BISSELL (“Plaintiff”), hereby notifies the

Court that the Plaintiff and the Defendant, BANK OF AMERICA, N.A., only, have settled all

claims between them in this matter and are in the process of completing the final closing

documents and filing the dismissal.


Respectfully submitted this 27th day of September 2019.

                                                            Respectfully submitted,

                                                            s/ Taxiarchis Hatzidimitriadis
                                                            Taxiarchis Hatzidimitriadis
                                                            Sulaiman Law Group, Ltd.
                                                            2500 S. Highland Ave., Ste. 200
                                                            Lombard, IL 60148
                                                            Phone: (630) 575-8181
                                                            thatz@sulaimanlaw.com
                                                            Attorney for Plaintiff




                                               1
      Case 6:19-cv-00394-ADA-JCM Document 25 Filed 09/27/19 Page 2 of 2



                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              s/ Taxiarchis Hatzidimitriadis
                                                              Taxiarchis Hatzidimitriadis




                                                  2
